Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-9, 11-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cue et al. (US 20160050177 A1) in view of  Malik (US 20090030997 A1)

Claim 1	Cue teaches a computer-implemented method comprising: 
determining that a messaging account associated with an electronic correspondence (FIG. 1, ¶0043, account of a user probed by message management server 104 associated with a draft electronic correspondence) is associated with a user account of a content management system, (FIG. 1, ¶0058, wherein the user also has a user account with online management service 130) the content management system synchronizing a plurality of shared content items between a plurality of user devices and a plurality of respective user accounts; (¶0050, wherein the service synchronizes drafts among clients devices for respective accounts; ¶0046, online management service operates in association with message management service 104)
determining that a modification of the second content item has been synchronized to the content management system; (FIG. 13, steps 1330-1335, ¶0156-¶0157, determining that an update to the data has happened, and has been synchronized) and 
providing a notification of the modification of the second content item to participant user accounts identified within the electronic correspondence. (FIG. 13, ¶0158, sending the updated data and updated draft to participant user accounts, i.e. user accounts identified as the draftee to the draft electronic correspondence)
However, Cue does not explicitly teach determining that a first content item attached to the electronic correspondence is a version of a second content item within the user account of the content management system; and
in response to determining that the first content item is the version of the second content item, associating the electronic correspondence with the second content item at the content management system.
From a related technology, Malik teaches determining that a first content item attached to the electronic correspondence is a version of a second content item within the user account of the content management system; (Malik, FIG. 3, ¶0028, determining if the attachment file is already in database) 
in response to determining that the first content item is the version of the second content item, associating the electronic correspondence with the second content item at the content management system; (Malik, ¶0029, associating the electronic correspondence with the attachment file already in the database)  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the synchronization methods taught by Cue to incorporate the version management techniques in Malik in order to more efficiently handled correspondence changes. 

Claim 3	Cue in view of Malik teaches Claim 1, and further teaches generating an alert based on detected natural language in the electronic correspondence that mentions the first content item, (Cue, FIG. 14, ¶0171, generating a notification based on a detected conflict, wherein the conflict involve the natural language of the electronic correspondence) wherein the alert can be selected to generate a reference to the second content item. (Cue, FIG. 14, ¶0171, wherein the notification can be selected to select a conflicting draft, i.e. a reference to a second content item) 

Claim 4	Cue in view of Malik teaches Claim 3, and further teaches generating the reference to the second content item and including a relevant change associated with the second content item in a body of the electronic correspondence. (Cue, ¶0171, wherein the selected conflicting draft includes a change associated with the content item)

Claim 5	Cue in view of Malik teaches Claim 1, and further teaches generating an email interface that includes a preview of the first content item or the second content item along with related comments and tasks associated with the first content item or the second content item. (Cue, FIG. 8, ¶0142, an email interface with previews of draft content items along with related comments and tasks, i.e. messages and interface options)

Claim 6	Cue in view of Malik teaches Claim 5, and further teaches wherein the email interface further includes a real-time indication of which user accounts are viewing or have viewed the first content item or the second content item. (Cue, ¶0143, wherein the email interface indicates whether the user account has viewed the content item)

Claim 7	Cue in view of Malik teaches Claim 1, and further teaches generating a list of related content items including the first content item and the second content item for a chain of electronic correspondences including the electronic correspondence. (Malik, FIG. 4, ¶0039, a database listing attachments)

Claim 8	Cue in view of Malik teaches Claim 1, and further teaches associating the electronic correspondence with the user account and the first content item in an associative database (Malik, FIG. 4-5, ¶0018-¶0019, attachment file database) that contains a database of associations between nodes representing content items, (Malik, FIG. 4, Attachments) emails, (Malik, FIG. 4, Subject) email accounts, (Malik, FIG. 4, From) and user accounts (Malik, FIG. 4, User Name) that have relationships with each other at least partially based on emails tracked by the content management system (Malik, FIG. 4, ¶0039-¶0040, wherein the database is based on tracking the emails) and an access control list of the content management system regarding access to content items, (Malik, ¶0035, wherein email recipient is the access control list regarding attachment content items) wherein one or more associations are derived from other associations of the associative database. (Malik, FIG. 4-5, ¶0039, wherein associations between emails, i.e. emails with the same attachment, are derived from associations between the attachment and emails)

Claim 9, 11-16 is taught by Cue in view of Malik as described for Claim 1, 3-8 respectively. 
Claim 17, 19-20 is taught by Cue in view of Malik as described for Claim 1, 3-4 respectively.

3.	Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cue et al. (US 20160050177 A1) in view of  Malik (US 20090030997 A1) and in further view of Shah (US 20130031136 A1).

Claim 2	Cue in view of Malik teaches Claim 1, but does not explicitly teach automatically updating permissions to a content item to include one or more user accounts associated with respective email addresses of participants of the electronic correspondence sharing the content item. 
From a related technology, Shah teaches automatically updating permissions to a content item to include one or more user accounts associated with respective email addresses of participants of the electronic correspondence sharing the content item. (¶0105, updating access content items to include other user accounts to participants sharing content items)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the teachings of Cue in view of Malik to further incorporate the teachings of Shah by updating content item permissions in order to more effectively enable access to content items that have been synchronized. 

Claim 10 is taught by Cue in view of Malik in view of Shah as described for Claim 2. 
Claim 18 is taught by Cue in view of Malik in view of Shah as described for Claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442